Title: To Benjamin Franklin from ——— Trottier, 25 August 1778: résumé
From: Trottier, ——
To: Franklin, Benjamin


<From La Breteche, near Tours, August 25, 1778, in French: Rumor has it that some Americans have been so taken with the beauty of Tours and surroundings that they would like to own or rent property near the river. The lovely house I have to offer will soon be connected by a new bridge to the center of town. It was lived in for a year by the Ogilvie family, relatives of the Duke of Richmond. Tours is a commercially very active town, famous for its textiles. I hope to be of service to you.>
